Citation Nr: 1709347	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  14-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for peritoneal adhesions, status post adhesiotomy and appendectomy, under Diagnostic Code (DC) 7301.

2.  Entitlement to an initial evaluation in excess of 10 percent for painful scars, resulting from removal of peritoneal adhesions and an appendectomy, under DC 7804.

3.  Entitlement to an initial compensable evaluation for a scar, residuals of removal of peritoneal adhesions (claimed as stomach surgery, previously denied as peritoneal adhesions), under DC 7805.


WITNESSES AT HEARING ON APPEAL

Appellant, R.M.


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1953 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 and October 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina (hereinafter, Agency of Original Jurisdiction (AOJ)).  

In the March 2014 rating decision, the AOJ awarded service connection for a scar, residuals of removal of peritoneal adhesions, and assigned a noncompensable rating.  The Veteran had previously filed for the same disability, claimed as stomach surgery, which was denied as peritoneal adhesions, in May 1965.  

In October 2016, the Veteran was awarded service connection for a painful scar, resulting from removal of peritoneal adhesions and appendectomy, and he was awarded service connection for peritoneal adhesions status post adhesiotomy and appendectomy.  He was assigned evaluations of 10 percent for both disabilities.  These issues were inferred because they were intertwined with the issue on appeal.  The October 2016 rating decision also noted that the Veteran's noncompensable evaluation for a superficial scar would be addressed in a separate decision.

In a November 2016 Supplemental Statement of the Case (SSOC), the AOJ continued entitlement to an initial compensable evaluation for a scar, resulting from removal of peritoneal adhesions (claimed as stomach surgery, previously denied as peritoneal adhesions).

After reviewing the entirety of the record, the Board finds that it has jurisdiction over the issues listed on the title page.  In this respect, the criteria for evaluating scars contemplate evaluating scars, in part, based on the number of scars.  See 38 C.F.R. § 4.118, DC 7804.  Additionally, scars may be evaluated for disabling effects not considered in a rating under DCs 7800-04 under an appropriate diagnostic code which, as addressed below, involves pulling pain due to adhesion.  See 38 C.F.R. § 4.118, DC 7805.  Furthermore, the totality of the effects of these scars must be considered when addressing the issue of extraschedular consideration under 38 C.F.R. § 3.321(b).

In January 2017, the Veteran testified at a Board videoconference hearing held at the Columbia RO.  A transcript of the hearing is of record.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  While the evidence reflects that the Veteran's disabilities have some effect on his ability to work, the Veteran has not claimed that he was unable to work because of his service-connected disabilities.  Furthermore, the evidence suggests that the Veteran has also retired, and is not currently working.  As such, a TDIU claim has not been sufficiently raised by the record.  However, the Veteran is free to raise the TDIU issue if he, in fact, believes that he has been rendered unemployable due to service-connected disabilities.

The case has now returned to the Board for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire period of appeal, peritoneal adhesions resulting from an adhesiotomy and appendectomy have been manifested by severe symptoms, including frequent and prolonged episodes of severe nausea.  The Veteran has also been diagnosed with a bowel obstruction.

2.  For the entire period of the appeal, the Veteran has had 2 painful abdominal scars, which are not unstable. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent under DC 7301, but no higher, for peritoneal adhesions have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b)(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, DC 7301 (2016).

2.  The criteria for an evaluation in excess of 10 percent for two painful scars under DC 7804, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.118, DCs 7804, 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA Notice 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2016).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the AOJ mailed a pre-adjudicatory letter dated February 2014 which met the content requirements of the VCAA.  The AOJ awarded service connection for a scar, resulting from removal of peritoneal adhesions (previously claimed as stomach surgery, previously denied as peritoneal adhesions), and the Veteran has appealed the downstream issue of the appropriate initial rating for which no further notice is required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by attempting to obtain evidence needed to substantiate the claim on appeal.  Service treatment records, and records regarding the Veteran's July 2012 surgical procedure have been associated with the claims file.  In a June 2014 letter, VA requested the Veteran to provide any information in support of his appeal.  The Veteran was also requested to identify any medical evidence available, and give consent for the VA to obtain such records.  The Veteran did not respond to this request.  During the Board hearing, the undersigned Veterans Law Judge (VLJ) discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA.  38 C.F.R. § 3.103.  During the hearing, the Veteran noted that he had submitted all of his medical records to the AOJ, and that anything he had would be in their possession.  The evidence listed in the November 2016 SSOC shows that all of the evidence of record had been reviewed.  As such, VA has fulfilled its duty to assist with obtaining additional evidence.  Lay statements of the Veteran have been associated with the record and have been reviewed.  

In addition, in March 2016, VA afforded the Veteran with medical examinations relating to his claim.  The reports from these examinations indicate that the examiner reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of disabilities based on findings and medical principles.  The VA examination reports have been supplemented by the Veteran's description of symptoms within his lay competence.  A review of the objective evidence, including the Veteran's testimony during the January 2017 hearing, reflects no credible evidence of worsening since the most recent March 2016 examination.  As such, the Board finds that the totality of the record contains all information necessary to evaluate the Veteran's disabilities, and that the lay and medical evidence, considered collectively, do not reflect an increased severity of disability warranting additional examination.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to this claim.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Law and Regulations

The Veteran seeks increased rating for scars and peritoneal adhesions resulting from an adhesiotomy and appendectomy.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

Scars 

The Veteran is currently assigned a noncompensable rating under 38 C.F.R. 
§ 4.118, DC 7805 for scars, and a 10 percent rating under 38 C.F.R. § 4.118, DC 7804, for unstable and painful scars.  DC 7805 indicates that any disabling effect(s) not considered in a rating provided under DCs 7800-04 should be evaluated under an appropriate diagnostic code.  DC 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  Note 1 under DC 7804 indicates that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable scars.

The Veteran's scars are in his abdominal area, and not on the head, face, or neck.  Thus, the criteria of DC 7800 are not applicable.  There is also no reasonable argument that the Veteran's scars involve an area of at least 6 square inches.  As such, the criteria of DCs 7801 or 7802 do not apply.

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

Service treatment records show that the Veteran reported abdominal pain in March 1954.  An exploratory laparotomy was performed which revealed peritoneal adhesions involving the terminal ileum.  The adhesion was divided and the Veteran's appendix was removed.  The Veteran's recovery was uncomplicated, however he continued to report having the same abdominal pain that he had before.  Upon examination, no abnormalities were found.  During a May 1965 examination, the Veteran reported having some pain in his naval region, and nausea.  The examiner noted that the Veteran had a well-healed scar.

In July 2012, an exploratory laparotomy was performed on the Veteran.  The Veteran was diagnosed with a bowel obstruction, mid-jejunal volvulus around an adhesion in the right lower quadrant with bowel infarction, status post appendectomy from the 1960's through a paramedian midline incision, and acute abdomen.  During the procedure, the surgeon noted that a midline incision was made through the skin, the Veteran's adhesions were lysed, and a segmental small bowel resection of mid jejunum was performed with primary stapled anastomosis.  

In an April 2014 statement, the Veteran indicated that his surgery in service resulted in pain and discomfort that affected his life, and necessitated the need for the surgery performed in July 2012.  In his November 2014 Form 9, the Veteran reported that the AOJ failed to consider the effects of his past hospitalizations on his current service-connected medical conditions, and that hospital and physician reports should be reviewed.

In a March 2016 VA examination for the Veteran's scars, the examiner noted the Veteran's history of his appendectomy in service which led to abdominal pain secondary to his peritoneal adhesions.  The examiner noted that the Veteran's adhesions were surgically lysed, but that the Veteran was still experiencing pain.  The examiner noted that the Veteran had 2 painful scars that resulted in constant, sharp pain, but that neither of the scars was unstable, with frequent loss of covering of skin over the scars.  The scars were found to be linear.  One scar measured 16.8 x 0.5 cm, and one scar measured 8 x 0.7 cm. The scars limited the Veteran's functions by causing abdominal pain which reduced the Veteran's ability to ambulate, sit, and stand.  The examiner also noted that the Veteran had tenderness of palpation in the abdominal area.  Due to the Veteran's difficulties with standing and walking due to abdominal pain, the examiner noted that the Veteran's ability to work was impacted.

The Veteran also underwent a VA examination in March 2016 for peritoneal adhesions.  The examiner diagnosed the Veteran with peritoneal adhesions, and found that the Veteran had a history of operative or infectious (intraabdominal) process which affected his small intestine, and included an acute abdomen, appendicitis, an appendectomy, and lysis of adhesions.  The Veteran also had symptoms of nausea and abdominal distention due to his peritoneal adhesions.  The examiner found that the Veteran had severe symptoms of peritoneal adhesions, including frequent and prolonged periods of severe nausea, and pulling pain aggravated by movements of the body.  The Veteran also reported constant pain and disturbance of sleep secondary to pain while lying down.  The examiner noted that the Veteran's adhesions affected his ability to ambulate and stand which had an impact on his ability to work.  The examiner concluded that the Veteran's peritoneal adhesions following his appendectomy led to an acute abdomen and jejunal volvulus with abdominal pain, that is moderate to severe.

In July 2016, the Veteran appeared before a Decision Review Officer (DRO) for a hearing at the Columbia RO.  A friend accompanying the Veteran assisted with his responses.  The Veteran testified that, near the time of his discharge, he had an appendectomy performed in San Francisco, California.  He started to experience difficulties with his stomach years later, and for the last 8 years, he had experienced discomfort in the area where his appendectomy scar was located.  The Veteran also testified that he had a subsequent procedure performed about 3 years earlier to treat a bowel condition, which also attempted to correct some of the complications of his earlier appendectomy.  The Veteran's friend also indicated that there was a letter in the record from a physician which indicated that none of the Veteran's complications would have arisen if not for his appendectomy in service.  The friend also noted that the Veteran was at the age of retirement, and that he used to be an electrician, but now there were many things that he could no longer do because of his disabilities.

In January 2017, the Veteran testified before the undersigned VLJ during a Board videoconference hearing.  The Veteran testified that he had 2 or 3 scars, and that each scar was itchy and painful.  The VLJ asked if skin fell off the Veteran's scars, but the Veteran did not indicate this occurred.  The Veteran also testified that it was difficult to move around with this scars.

After reviewing the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his scars under DC 7804.  The evidence of record shows that the Veteran has two scars which are painful, but not unstable.  The Board also finds that "staged" ratings are not warranted by the evidence.  A review of the record shows that the Veteran's symptom of pain has remained fairly constant throughout the appeal period. 

Under DC 7804, a 20 percent rating requires three or four scars that are unstable or painful.  A 10 percent rating requires one or two scars that are unstable or painful.  The March 2016 VA examination shows that the Veteran had two scars, with constant, sharp pain.  There was no loss of covering of skin for the scars, so they were not unstable.  Similarly, during the January 2017 Board hearing, the Veteran did not indicate that there was a loss of covering of skin when questioned specifically regarding this.  Thus, an additional rating under Note (2) of DC 7804 would be unwarranted, as the Veteran's scars are not both painful and unstable.  While the Veteran testified that he had 2 or 3 scars during the January 2017 Board hearing, the medical evidence of record of does not support an assertion that the Veteran has 3 scars.  The March 2016 VA examination clearly noted that the Veteran only had two scars.  Furthermore, the medical evidence of record shows that the Veteran only had two abdominal procedures performed.  A March 1965 VA examination refers to a "well healed scar," thus indicating there was only one scar from that procedure.  Similarly, the July 2012 operative report indicates that a midline incision was made through the skin.  Thus, the medical evidence of record shows that the Veteran has 2 scars.  Accordingly, a 20 percent rating would be unwarranted because the Veteran does not have 3 or 4 scars.

The Veteran did report limited mobility resulting from his scars, but this symptom is contemplated by his rating for peritoneal adhesions rated under DC 7301 due to pulling pain aggravated by movements of the body, as is discussed below.  The Veteran also reported itchiness of his scars.  The DC that most accurately contemplates that symptom would be DC 7806 for dermatitis, which according to Dorland's Illustrated Medical Dictionary, is characterized by inflammation of the skin.  See Dorland's Illustrated Medical Dictionary, 1322 (32nd ed. 2012).  However, the disability picture associated with the Veteran's scars more closely approximates the rating criteria for DC 7804 because it takes into consideration symptoms unaccounted for under DC 7806, including pain.  DC 7806 provides that a rating could be assigned under disfigurement of the head, face, or neck, or scars, depending on the predominant disability.  Since the Veteran's predominant disability throughout the appeal period has been his scars, DC 7804 is the appropriate DC, even if his symptom of itchiness is not directly contemplated.  Furthermore, the only symptom that could reasonably be contemplated by DC 7806 is itchiness, but is unclear whether the Veteran would even be entitled to a compensable rating since a 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body or the exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.  A general review of the record does not show that the Veteran's scars cover at least 5 percent of the entire body, or that he has been taking corticosteroids or immunosuppressive drugs to alleviate symptoms resulting from his scars.  Thus, symptoms of his scars are best contemplated by DC 7804.  
 
The Board notes that prior to the Veteran's award of a rating under DC 7804, he was awarded a noncompensable rating under DC 7805.  DC 7805 indicates that any disabling effects not considered in a rating provided under DCs 7800-04, should be rated under an appropriate diagnostic code.  38 C.F.R. § 4.118, DC 7805.  The Veteran has mostly reported pain and difficulties with motion, resulting from his scars.  Since the Veteran's current 10 percent rating under DC 7804 already contemplates his painful scars, and as will be discussed below, his rating under DC 7301 contemplates pulling pain resulting from peritoneal adhesions, a separate higher rating under DC 7805 is unwarranted.  Thus, the noncompensable rating assigned under DC 7805 should be continued.

Peritoneal Adhesions

The rating schedule provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.  According to 38 C.F.R. § 4.114, ratings under DCs 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114.

The Veteran has been rated under DC 7301 for peritoneal adhesions.  Under this code, adhesions of the peritoneum are assigned a 10 percent rating for moderate adhesions of the peritoneum with pulling pain on attempting work or aggravated by movements of the body, or occasional episodes of colic pain, nausea, constipation (perhaps alternating with diarrhea) or abdominal distension.  A 30 percent rating is assigned for moderately severe adhesions of the peritoneum with partial obstruction manifested by delayed motility of barium meal and less frequent and less prolonged episodes of pain.  A 50 percent disability rating, the highest possible schedular rating under DC 7301, is assigned for severe adhesions of the peritoneum with definite partial obstruction shown by x-ray, with frequent and prolonged episodes of severe colic distension, nausea or vomiting, following severe peritonitis, ruptured appendix, perforated ulcer, or operation with drainage.  A Note under DC 7301 indicates that ratings for adhesions will be considered when there is a history of operative or other infectious (intraabdominal) process, and at least two of the following: disturbance of motility, actual partial obstruction, reflex disturbances, and the presence of pain.

As a preliminary matter, DC 7301 is the appropriate DC for the Veteran's peritoneal adhesions since he has been diagnosed with having peritoneal adhesions, and his symptoms of nausea and pulling pain are contemplated by the DC.  Furthermore, in accordance with Note 2, the Veteran has a history of operative intraabdominal process, and has reported disturbances in motility and has had a partial obstruction.  See 38 C.F.R. § 4.114, DC 7301.  The Board also finds that "staged" ratings are not warranted by the evidence.  A review of the record shows that the Veteran's symptom of nausea has remained fairly constant throughout the appeal period, and that the Veteran had been diagnosed with his bowel obstruction prior to the appeal period.  As such, a "staged" rating would be inapplicable.
 
After reviewing the evidence of record, the Board finds that a 50 percent rating is warranted for the Veteran's peritoneal adhesions.  The March 2016 VA exam found that the Veteran had symptoms of prolonged periods of severe nausea, abdominal distention, and pulling pain aggravated by movements of the body.  The July 2012 operative report also diagnosed the Veteran with a bowel obstruction, and a physician attempted to treat the Veteran by performing a bowel resection.  Although, the record does not show x-ray evidence of a bowel obstruction, the examiner performing the March 2016 VA examination also characterized the Veteran's symptoms as severe.  Thus, an evaluation of 50 percent is appropriate, since this rating contemplates the overall severity of the Veteran's peritoneal adhesions.

Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted.  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  38 C.F.R. § 3.321(b).  

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  

In this case, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected disabilities.  The evidence establishes that the Veteran has 2 scars which are painful.  The Veteran has been provided a 10 percent rating for pain under DC 7804 which specifically contemplates the number of the scars the Veteran has.  The Veteran's reports of limited mobility are contemplated by his rating assigned under DC 7301 for peritoneal adhesions.  Similarly, while the Veteran had reported itchiness and DC 7806 might have been the appropriate DC to address this symptom, DC 7860 also provides that a rating can be assigned under DC 7804 depending on the predominant disability.  Thus, the Board finds no additional aspects of disability not contemplated in the Veteran's assigned schedular ratings.  Likewise, the Veteran's assigned rating under DC 7301 for peritoneal adhesions adequately contemplates the severity of his symptoms, including his limited mobility and nausea, and his obstructed bowel.

Notably, the record also does not reflect any evidence of frequent hospitalization nor has the Veteran reported any marked interference with employment.  See 38 C.F.R. § 3.321(b)(1).  Although the March 2016 VA examinations noted that the Veteran's disabilities may have some impact on his employment, the Veteran has never contended that his symptoms caused him to miss substantial periods of work or otherwise have a marked impact on his employment. Thus, the evidence weighs against a finding of marked interference with employment.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.  In sum, there is no indication in the record of an exception of unusual disability picture associated with the Veteran's abdominal scars or peritoneal adhesions, or of any other reason why an extraschedular rating should be assigned.  Therefore, the Board has determined that referral of this matter for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1) is not warranted.  

ORDER

Entitlement to an initial evaluation of 50 percent for peritoneal adhesions, status post adhesiotomy and appendectomy, under DC 7301, is granted, subject to the laws controlling payment of VA benefits.

Entitlement to an initial evaluation in excess of 10 percent for scars, resulting from removal of peritoneal adhesions and an appendectomy, under DC 7804, is denied.

Entitlement to an initial compensable evaluation for scar, residuals of removal of peritoneal adhesions (claimed as stomach surgery, previously denied as peritoneal adhesions), under DC 7805, is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


